DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s amendment (i.e.: cancellation of claims 8) and clarification per Remark/Amendment, filed 09/28/2015, with respect to drawing objection of claims 1 and 8 have been fully considered and are persuasive.  The previous drawing objection of claims 1 and 8 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a permanent magnet carrier comprising: a first non-magnetic ring; a second non-magnetic ring; soft magnetic pole elements, the soft magnetic pole elements each connecting to the first and second non-magnetic rings and the soft magnetic pole elements separated by the first and second non-magnetic rings; and permanent magnets disposed between the soft magnetic pole elements, wherein both ends of each of the soft magnetic pole elements are fitted in receiving slots in the first and second non-magnetic rings to engage the soft magnetic pole elements to the first and second non-magnetic rings. 
Claims 2-7 and 9-14 are allowable for their dependency on claim 1.
RE claim 17, the prior-art does not teach a permanent magnet carrier comprising: a first non-magnetic ring; a second non-magnetic ring; soft magnetic pole elements, the soft magnetic pole elements each connecting to the first and second non-magnetic rings and the soft magnetic pole elements separated by the first and second non-magnetic rings; permanent magnets disposed between the soft magnetic pole elements; and profiles to allow air flow around the permanent magnets, wherein the profiles comprise embossments on one or both of the first non-magnetic ring and the second non-magnetic ring.
Claims 18 and 19 are allowable for their dependency on claim 17.
RE claim 20, the prior-art does not teach a permanent magnet carrier comprising: a first non-magnetic ring; a second non-magnetic ring; soft magnetic pole elements, the soft magnetic pole elements each connecting to the first and second non-magnetic rings and the soft magnetic pole elements separated by the first and second non-magnetic rings; permanent magnets disposed between the soft magnetic pole elements; and profiles to allow air flow around the permanent magnets, wherein each profile includes a ramp to aid in insertion of the permanent magnets

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834